UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6870



CLINTON MCDANIELS,

                                              Plaintiff - Appellant,

          versus

LARRY V. STARCHER, and any other Judge having
the power to sign an order dismissing the
Nobles Case No. 83-C-349,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-96-31-2)

Submitted:   November 21, 1996            Decided:   December 4, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clinton McDaniels, Appellant Pro Se. Mario Joseph Palumbo, Attor-
ney General, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a West Virginia inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C. § 1915(d) (1994), amended by Prison Litiga-
tion Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996). We

have reviewed the record and the district court's opinion and find

that this appeal is frivolous. Accordingly, we dismiss the appeal

on the reasoning of the district court. McDaniels v. Starcher,

No. CA-96-31-2 (N.D.W. Va. Apr. 24, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




                                2